Citation Nr: 1439244	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  09-46 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for status post left knee replacement from October 1, 2013.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bridgid D.Cleary



INTRODUCTION

The Veteran served on active duty from August 1987 to August 1991.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Board remanded this case for further development.

In an October 2013 rating decision, the Veteran's left knee disability was recharacterized as status post total knee replacement.  The 10 percent initial rating was continued, with an increased evaluation of 100 percent effective August 9, 2012, to reflect the Veteran's left knee replacement surgery, and an evaluation of 30 percent was assigned from October 1, 2013.

In December 2013, the Board denied a rating higher than 10 percent prior to August 9, 2012.  The Board then remanded the issue of a higher rating from October 1, 2013, and the issue of service connection for right knee disability.


FINDINGS OF FACT

1.  Since October 1, 2013, the Veteran's left knee disability has been characterized by some limitation of motion, pain, instability, and fatigability, but not severe painful motion or weakness, ankylosis, limitation of extension to 30 degrees or more, or nonunion of the tibia or fibula.

2.  The Veteran's right knee disability is not related to his military service or to a service-connected disability; specifically, it has not been caused or made worse by his left knee disability.



CONCLUSIONS OF LAW

1.  Since October 1, 2013, the criteria for a rating higher than 30 percent for left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5055 (2013).

2.  The Veteran does not have a right knee disability that is the result of disease or injury incurred in or aggravated by active military service; a right knee disability is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran's left knee disability claim arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA with regard to this issue.

With regard to his right knee disability claim, the Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See November 2007 letter.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's July 2012 and December 2013 remands, VA sent the Veteran a June 2013 letter requesting that he identify the names, addresses, and approximate dates of all treatment for his knee conditions.  In his July 2012 response, the Veteran indicated that all his treatment had taken place at the VAMC in Kansas City.  The record contains the Veteran's treatment records from VAMC Kansas City.  Additionally, VA provided the Veteran with a medical examination in February 2014.  This examination contained all information needed to rate the left knee disability.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  The examiner offered an opinion as to the nature of the claimed right knee disability, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the July 2012 and December 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Higher Rating - Left Knee

The Veteran was originally granted service connection for left knee degenerative joint disease in the January 2009 rating decision on appeal.  As explained in the introduction, the period prior to October 1, 2013, has already been addressed.  See 38 C.F.R. § 20.1100.  The remaining issue is whether the Veteran's left knee disability warrants a rating higher than 30 percent since October 1, 2013.  As the present appeal stems from an initial rating assignment, the Board must consider staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (allowing for the assignment of staged ratings when the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal).

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

The Veteran's left knee disability has been rated under Diagnostic Code (DC) 5055 for knee replacement.  Under this diagnostic code, the Veteran is entitled to a 100 percent rating for one year following implantation of prosthesis.  38 C.F.R. § 4.71a, DC 5055.  This one year period has already been awarded to the Veteran, ending October 1, 2013.  After this period, a claimant's left knee symptoms are to be rated based on residuals, with a 30 percent rating being the minimum.  See id.  A 60 percent rating is available for chronic residuals consisting of severe painful motion or weakness.  See id.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to DCs 5256 (ankylosis), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  See id.

In February 2014, the Veteran underwent a VA examination in conjunction with this appeal.  His left knee range of motion was from 5 to 120 degrees with objective evidence of pain at 90 degrees of flexion.  There was no additional loss of motion with repetitive testing.  The Veteran's additional functional loss of the left knee was characterized by less movement than normal, excess fatigability, pain on movement, and instability of station.   He had full muscle strength.  Stability testing could not be performed.  The Veteran had previously had a meniscectomy, but currently had no left knee meniscus symptoms.  The Veteran had undergone a total knee replacement.  While the Veteran had an 18 cm scar on the left knee, this scar was not painful and/or unstable and the total area of the scar was less than 39 square cm (6 square inches).  He regularly used a cane.

As noted above, the Veteran is currently in receipt of a 30 percent rating for residuals of left knee replacement.  The Veteran's recorded symptoms include some limitation of motion, pain, and fatigability.  While the term "severe" has not been defined in the rating criteria, the Board finds that these symptoms are not akin to the severe painful motion or weakness required for a 60 percent rating under DC 5055.  See 4.71a.  Notably, while the Veteran reports constant pain, objective evidence of such pain is not noted until 90 degrees of flexion.  Limitation of motion to 90 degrees would not result in a compensable rating.  With pain only at that point of motion, the Board does not find this to be evidence of severe painful motion.  Similarly, while there is evidence of fatigability and the Veteran regularly uses a cane, these symptoms also fall short of the severe weakness requirement for the next higher rating of 60 percent.  See 38 C.F.R. § 4.71a, DC 5055.

Moreover, these symptoms are not analogous to the criteria for a rating higher than 30 percent under DCs 5256 (ankylosis), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  Despite the functional loss he experiences due to pain, the Veteran's left knee symptoms do not approximate ankylosis of the joint.  Thus, a higher rating under DC 5256 is not available.  See 38 C.F.R. § 4.71a.  Likewise, the Veteran's range of motion does not show limitation of extension to 30 degrees or more as required for a rating higher than the 30 percent minimum.  See 38 C.F.R. § 4.71a, DC 5261.  Indeed, his range of extension is to five degrees, which would warrant a noncompensable rating under that diagnostic code.  See id.  Finally, there is no indication of nonunion of the tibia and fibula with loose motion, requiring a brace, as required under DC 5262 for a rating higher than the 30 percent minimum.  See 38 C.F.R. § 4.71a.  Thus, the Board finds that the evidence of record is against the assignment of a rating in excess of 30 percent during the pertinent period.

Additionally, the Board has considered whether the Veteran's associated scar warrants a separate compensable rating.  This scar is not located on the Veteran's head face or neck.  See 38 C.F.R. § 4.118, DC 7800.  It is not painful or unstable.  See 38 C.F.R. § 4.118, DC 7804.  The total area of the scar was less than 39 square cm (6 square inches).  See 38 C.F.R. § 4.118, DCs 7801-7802.  Thus, the Veteran's left knee scar does not meet any of the requirements for a separate compensable rating under 38 C.F.R. § 4.118, DCs 7800-7802, 7804.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as ankylosis, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's knee problems.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  The record shows that the Veteran previously worked in construction as a general contractor and he was no longer able to do that kind of work.  As such, the issue of TDIU is raised in conjunction with his claim for a higher rating.

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16(a)(delineating the threshold schedular requirements for TDIU); see also 38 C.F.R. § 4.16(b)(delineating the procedure for extraschedular consideration of TDIU when those threshold schedular requirements are not met).

The issue becomes whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of service-connected left knee disability.  To this end, the February 2014 VA examiner found that the Veteran was no longer able to perform construction work, "but I do think he is capable of light physical or sedentary type of work."  Thus, unemployability has not been shown and referral to the Director, Compensation and Pension Service is not warranted.

Service Connection - Right Knee

Certain disorders, such as arthritis, including degenerative joint disease, are presumed to have been incurred in service if manifested within one year of separation from service to a degree of 10 percent or more.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309.  A 10 percent evaluation for arthritis of the right knee would require x-ray evidence of arthritis and some limitation of motion or pain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The record does not contain medical evidence from the relevant time period.  A June 2007 VA x-ray, more than 15 years after his separation from service, first shows mild degenerative changes in the right knee.  Prior to that, the Veteran's right knee symptoms were associated with a ruptured right patella.  Thus, the evidence does not show that the Veteran's right knee arthritis manifested to a degree of 10 percent or more within one year of his separation from service.  Therefore presumptive service connection is not warranted.  Id.  

Even if the Veteran does not meet the requirements of 38 C.F.R. §§ 3.307, 3.309, as here, the claim still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

In order to prevail on the issue of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, service connection can be established by competent and credible evidence of a continuity of symptomatology between current disability and military service.  38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as arthritis).

In this case, private treatment records show a ruptured right patella that was repaired in January 2003.  The August 2013 VA examination shows diagnoses of right knee patella dislocation and patella tendon repair.  The February 2014 VA examination shows a diagnosis of degenerative joint disease of the right knee.  However, there is no evidence of an in-service right knee injury or and in-service onset of right knee degenerative joint disease.  Moreover, the Veteran has not alleged any such in-service onset or injury.  Additionally, the medical evidence indicates that the Veteran first sought treatment for his right knee symptoms in January 2003, more than 20 years after his separation from service, not continuous symptoms dating back to his military service.  Thus, direct service connection is not warranted.

Instead, the Veteran has claimed that his current right knee disability was caused by his service-connected left knee disability.  Specifically, he has reported that pain in his service-connected left knee led to his post-service right knee injury while playing basketball.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As noted above, the Veteran has current diagnoses of right knee arthritis, right knee patella dislocation, and patella tendon repair.  Additionally, he is currently service connected for left knee replacement.  Thus, the first two requirements under Wallin have been satisfied.  The remaining question is whether the record contains nexus evidence establishing a connection between the service-connected left knee disability and the current right knee disability.  

The Veteran himself believes his right knee disability is due to his service-connected left knee disability.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, the Veteran contends that his service-connected left knee was unstable and, therefore, led to his right knee injury while playing basketball after service.  In this way, the question of causation or aggravation involves complex musculoskeletal interactions over the course of many years, leading to a post-service injury.  The Veteran has not shown that he is competent to address etiology in the present case.  At one point, he related his right knee problems to reliance on a left knee brace.  See November 2007 VA surgical note.  This appears to be in conflict with his later statements, thus highlighting how the Veteran's case is not the type of obvious cause-and-effect relationship for which he would be competent to provide etiological evidence.

The medical evidence is in conflict with regard to the question of causation.  The April 2008 VA examiner opined that the right knee condition was related to the left knee disability as the left knee was unstable, causing the right knee to compensate and resulting in injury.  This opinion appears to rely on the Veteran's report of severe left knee pain while playing basketball that resulted in a right knee injury.  As this opinion relies on the Veteran's subjective history, the credibility of that history has substantial impact on the probative value of this opinion.  Notably, the January 2003 private treatment records relating to the Veteran's right knee patellar tendon repair found the Veteran's past medical history to be "Noncontributory."  In the medical history provided,  the Veteran did not report the precipitating left knee pain and instead reported only right knee pain.  This is in conflict with the Veteran's later reports that his left knee disability caused his right knee injury.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Additionally, the Board notes that the Veteran did not seek treatment for his left knee at the time, which also seems inconsistent with his later reports of left knee pain severe enough to cause a right knee injury.  

Conversely, the February 2014 examiner opined that the Veteran's right knee degenerative joint disease was less likely than not proximately due to or the result of the Veteran's service-connected disability.  This examiner reasoned that the Veteran's right knee disability was a right knee patella tendon rupture that occurred while playing basketball.  The examiner noted that a patellar tendon rupture tends to occur in people age 40 and younger, with the typical individual who sustains a torn patellar tendon being a young, male athlete.  Additionally, this examiner noted that the Veteran had done construction-type work after leaving the military and noted that this type of injury could have caused his current minimal degenerative changes.  Based on the above, the Board finds the preponderance of the evidence to be against the claim.  The examiner's reasoning is consistent with the remaining record and especially the sequence of events, including the time when the Veteran first reported having right knee problems.  

Therefore, secondary service connection is not warranted--the right knee problem was not caused or made worse by left knee disability.

In short, for reasons expressed immediately above, the claim of service connection for a right knee disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not help the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

A rating higher than 30 percent since October 1, 2013, for status post left knee replacement is denied.

Service connection for a right knee disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


